PER CURIAM.
Plaintiffs appeal a summary final judgment entered in favor of the defendants in a negligence action for damages sustained by plaintiff as a result of a fall which occurred in the store of the defendant, Jordan Marsh, Inc.
Our review of the record convinces us that there are genuine issues of material fact presented which preclude the entry of a summary judgment. Phillips v. Hartford Casualty Ins. Co., 373 So.2d 415 (Fla. 4th DCA 1979); Byrnes v. Publix Super Markets, Inc., 272 So.2d 218 (Fla. 4th DCA 1973); Holl v. Talcott, 191 So.2d 40 (Fla. 1966).
Reversed.